Citation Nr: 0511552	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
meniscectomy of the left knee, currently rated as 20 percent 
disabling.

2.  Entitlement to a compensable rating for trichophytosis 
pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had over 8 years of active and inactive military 
service, his most recent period of active service from 
October 1971 to August 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied claims for increased ratings for a meniscectomy of the 
left knee, contusion of the right posterior thigh, 
trichophytosis pedis, hearing loss of the left ear, anxiety 
reaction, and scar of the right and left eyebrows.  The 
veteran timely perfected an appeal of these determinations to 
the Board.  

In a June 2003 correspondence, the veteran withdrew from 
appeal the issues of increased ratings for a contusion of the 
right posterior thigh, hearing loss of the left ear, anxiety 
reaction, and scar of the right and left eyebrows.  Thus, 
only the issues of increased ratings for residuals of a 
meniscectomy of the left knee and trichophytosis pedis are on 
appeal.

In June 2003, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Muskogee, Oklahoma.  
In January 2004, the Board remanded the appeal for further 
development.

In a September 2004 rating decision, the RO increased the 
evaluation for the veteran's service-connected residuals of a 
meniscectomy of the left knee to 30 percent.  The veteran has 
not indicated that he is satisfied with this rating.  Thus, 
the claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  

Lastly, at the June 2003 Travel Board Hearing, the veteran 
raised the issues of entitlement to service connection for a 
right knee disorder, a back disorder, and depression, all 
secondary to the service-connected left knee disability.  
These issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's residuals of a meniscectomy of the left 
knee are manifested by severe lateral instability of the 
knee.

2.  The veteran's trichophytosis pedis is manifested by 
itching and rash involving the toenails, interdigital area, 
and groin area; however, it is not manifested by eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.

3.  The veteran's trichophytosis pedis is manifested by 
itching and rash involving the toenails, interdigital area, 
and groin area; however, it is not manifested by dermatitis 
or eczema with at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the residuals of a meniscectomy of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2004).

2.  The criteria for a compensable disability rating for 
trichophytosis pedis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claims.  In an August 2001 letter, VA 
informed the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate a claim for an increased rating.  Specifically, 
VA informed the veteran that in order to establish a claim 
for an increased rating the evidence must show that his 
service-connected disability has worsened and warrants a 
higher evaluation.  In addition, VA provided the veteran with 
a copy of the appealed December 2001 rating decision, April 
2002 Statement of the Case (SOC), January 2004 Board Remand, 
September 2004 rating decision, and February 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  Specifically, the documents contained the pertinent 
provisions of VA's Schedule for Rating Disabilities, 
including the diagnostic codes and associated rating 
criteria.  See 38 C.F.R. Pt. 4 (2004).  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  Additionally, by way of the 
SOC, Board Remand, and SSOC, the veteran was informed of the 
relevant rating criteria with respect to the revised 
regulations regarding the evaluation of skin disorders, 
effective August 30, 2002.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the August 
2001 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  VA also asked the veteran to inform VA of any 
additional evidence relevant to his claims.  Lastly, VA 
informed the veteran that it is his responsibility to ensure 
that VA receives all the evidence necessary to support his 
claims.  Thus, the Board finds that the veteran was informed 
of the evidence he was responsible for submitting and the 
evidence VA would obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also finds that 
the veteran was informed that he could submit any records in 
his possession relevant to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and statements made 
by the veteran in support of his claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements prior to the initial unfavorable rating decision 
is harmless error.  Under the circumstances in this case, the 
Board finds that the veteran has received the notice and 
assistance contemplated by law and adjudication of his claims 
poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, supra.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).




Residuals of a Meniscectomy of the Left Knee

The veteran's residuals of a meniscectomy of the left knee 
are currently evaluated as 30 percent disabling under 
Diagnostic Code 5257, 38 C.F.R. § 4.71a (2004).  This is the 
maximum schedular rating allowed under this diagnostic code.  

Because the veteran is already receiving the maximum 
schedular rating permitted under Diagnostic Code 5257, his 
left knee disability must be rated by analogy under another 
diagnostic code to determine whether the increased rating 
sought on appeal should be granted.  Therefore, the Board 
next turns to the appropriateness of evaluating the veteran's 
disability under another diagnostic code.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of Diagnostic Code should be upheld so long as it is 
supported by an explanation and evidence).  

A review of the record reveals a September 2001 VA 
examination report that reflects complaints of left knee 
stiffness, swelling, pain, and flare-ups.  Physical 
examination of the knee showed flexion to 120 degrees and 
extension to 0 degrees, with no heat, redness, swelling, 
effusion, drainage, or gross instability.  

The record also reveals numerous private treatment reports 
from B.C. Howard, MD.  A May 2002 initial evaluation report 
reflects complaints of left knee pain and instability, and 
that the veteran is quite active and continues to work as an 
electronic technician.  Physical examination of the knee 
found slight varus, 125 degrees of flexion, full extension, 
1+ medial collateral laxity, and 1 to 2+ positive anterior 
drawer sign.  A July 2002 office evaluation shows that the 
veteran is doing relatively well but that he is still having 
intermittent discomfort in the left knee.  A March 2004 
report reflects progressive pain and varus deformity in the 
left knee with frequent sensations of instability, and that 
the veteran continues to work.  Lastly, a May 2004 report 
reflects that the veteran has no real instability issues.  

Because the evidence of record fails to show that the veteran 
has ankylosis of the knee or nonunion of the tibia and fibula 
with loose motion requiring a brace, and in the absence of 
clinical evidence of disability comparable to knee ankylosis 
or nonunion of the tibia and fibula, a rating greater than 30 
percent is not warranted under Diagnostic Code 5256 or 5262.  

Furthermore, the Board has considered whether the veteran's 
left knee disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 30 
percent for the veteran's residuals of a meniscectomy of the 
left knee.

Trichophytosis Pedis

The veteran's trichophytosis pedis is currently assigned a 
noncompensable evaluation under Diagnostic Code 7813, 38 
C.F.R. § 118 (2004).  As indicated under this Diagnostic 
Code, the veteran's disability has been rated as eczema or 
dermatitis via Diagnostic Code 7806, 38 C.F.R. § 118 (2004).  

Effective August 30, 2002, regulations regarding the 
evaluation of skin diseases were revised.  See 67 Fed. Reg. 
49,590-99 (2002).  Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As the veteran filed his claim in 
May 2001, the Board will consider the regulations in effect 
both prior to and since August 30, 2002.  The Board observes, 
however, that when an increase is warranted based solely on 
the revised criteria, the effective date for the increase 
cannot be earlier than the effective date of the revised 
criteria.  See 38 C.F.R. § 5110(g) (West 2002); VAOGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

Prior to August 30, 2002, the following evaluations were 
assignable under Diagnostic Code 7806: 50 percent for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant; 30 percent for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement; 10 
percent for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area; and zero 
percent for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.

From August 30, 2002, the following evaluations are 
assignable under Diagnostic Code 7806.  60 percent is 
assigned for dermatitis or eczema with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  30 percent is assigned for 
dermatitis or eczema with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  10 percent 
is assigned for dermatitis or eczema with at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  Zero 
percent is assigned for dermatitis or eczema with less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.

The record contains a September 2001 VA examination report 
that reflects the veteran's statements that his skin disorder 
has consisted of athlete's foot, toenail fungus, and jock 
itch; that it is intermittent; that he has been taking 
Griseofulvin for about 3 years; and that presently his 
symptoms are mostly under control.  He stated that he 
currently has no symptoms since being on the medication.  He 
added that when he was not on the medication it would flare 
up weekly and cause itching and rash.  The report also 
reflects that the disorder has not involved any areas of the 
skin exposed to the sun.  Physical examination revealed some 
slightly misshapen nails on the feet bilaterally as well as 
some slight flaking on the skin, but no active rash.  The 
diagnosis was trichophytosis, under control.  

The record also contains several private treatment reports 
from the Tulsa Dermatology Clinic.  

A July 2002 treatment note reflects complaints of burning, 
stinging, and itching in the groin area.  

An August 2002 treatment note reflects the provision of 
samples of Lamisil to be taken 7 days per month for 4 months.  

A November 2002 treatment note shows that the groin was clear 
and feet were improved but interdigital scaling persisted.  
Lamisil was resumed for 4 more months and Lamisil cream was 
recommended 1 to 2 times daily.  

An April 2003 treatment note reflects that Lamisil was 
finished 6 to 8 weeks ago and that the veteran was "better 
but far from well."  The right great toe was 50 percent 
clear.  The left great toe was 90 percent clear.  The other 
toenails were clear.  Interdigits were clear.  The skin was 
clear.  The veteran complained of spells of tinea pedis, 
groin.  Lamisil once per week was recommended for prophylaxis 
and a sample of Zeasorb was provided to be used as needed.

A July 2003 treatment note reflects the veteran's statements 
that his groin was currently clear, that his toenails were 
terrible, and that the skin on the feet was okay.  Physical 
examination revealed the distal nail to be clear.  Samples of 
Carmol 40 gel stock and Loprox gel stock, both to be used 1 
to 2 times daily, were provided.  Prescriptions for the above 
were also written.

A January 2004 treatment note reflects "no change" and 
complaints of athlete's foot.  The veteran reported using 
only the samples of Carmol 40 gel and Loprox gel, and not 
filling the prescriptions.  A prescription for Sporanox 
PulsePak to be taken twice daily for 1 week per month for 6 
months was provided.  Subsequent January to July 2004 notes 
reveal that the veteran's insurance company will not approve 
any oral antifungal medications.  The July 2004 note reflects 
that toenails are improving but that the veteran is having 
continued problems in the groin area.  

The record also contains a February 2004 VA examination 
report that reflects complaints of infection of the toenails 
and the use of only over-the-counter Lamisil cream.  Physical 
examination of the feet found no evidence of any skin 
infection but the big toenails were irregular and dark in 
color.  The diagnosis was onychomycosis of the big toenails 
of both feet.  The examiner stated that there was no evidence 
of any skin disease on the feet or anywhere else, and that 
there was no evidence of any exfoliation, exudation, or 
itching.  The examiner concluded that only the big toenails 
of both feet are involved and that it covers less than 5 
percent of the body.  

Lastly, a December 2004 VA addendum states that there was 
onychomycosis of the big toenails of both feet but that there 
was no evidence of any other skin disease, rash, or lesions.  
The examiner also added that the veteran was not taking any 
steroid medication for the onychomycosis.  The examiner noted 
that the veteran had been given samples of Lamisil for 7 days 
to help the fungus infection of his toenails but that there 
was no evidence that he has been prescribed any intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.

The Board concludes that the preponderance of the evidence is 
against a finding for a compensable evaluation for 
trichophytosis pedis under the regulations in effect prior to 
August 30, 2002.  In this regard, the Board notes that the 
record reflects that the veteran's skin disorder has 
consisted of athlete's foot, toenail fungus, and jock itch 
manifested by intermittent itching and rash involving the 
toenails, interdigital area, and groin area.  The September 
2001 VA examiner observed that the veteran's disorder has not 
involved any areas of the skin exposed to the sun.  The July 
2002 private treatment note reflects complaints related to 
the groin area, and the November 2002 treatment note shows 
improvement in the feet except for interdigital scaling.  The 
February 2004 VA examination report reflects onychomycosis of 
the big toenails of both feet but no evidence of any skin 
disease on the feet or anywhere else, and no evidence of any 
exfoliation, exudation, or itching.  The July 2004 private 
treatment note reflects that the toenails are improving but 
that the veteran is having continued problems in the groin 
area.  

Given the above, the Board finds that the veteran's 
trichophytosis pedis does not involve an exposed surface or 
extensive area; therefore, a 10 percent rating is not 
warranted under Diagnostic Code 7806 in effect prior to 
August 30, 2002.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's skin disability under the 
regulations in effect prior to August 30, 2002.  However, 
after review, the Board finds that no other diagnostic code 
provides for a compensable disability rating for his skin 
disorder.  

The Board also concludes that the preponderance of the 
evidence is against a finding for a compensable evaluation 
for trichophytosis pedis under the regulations in effect 
since August 30, 2002.  The Board again notes that the 
veteran's skin disorder has consisted of athlete's foot, 
toenail fungus, and jock itch manifested by intermittent 
itching and rash involving the toenails, interdigital area, 
and groin area.  The Board also notes that the veteran had 
been taking Griseofulvin for about 3 years at the time of the 
September 2001 VA examination, that he had taken Lamisil from 
August 2002 to around March 2003, and that he had been 
prescribed Sporanox in January 2004.  The Board observes, 
however, that his insurance company did not approve the 
Sporanox and thus he has not been on any oral medications 
since March 2003.  The February 2004 VA examination report 
only reflects complaints of infection of the toenails; use of 
only over-the-counter Lamisil cream; no evidence of skin 
disease on the feet or anywhere else; involvement of only the 
big toenails of both feet; and that it covers less than 5 
percent of the body.  

Given the above, the Board finds that the veteran's 
trichophytosis pedis does not involve at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
Therefore, a 10 percent rating is not warranted under 
Diagnostic Code 7806 in effect since August 30, 2002.  The 
Board again acknowledges that the veteran has been on 
intermittent systemic therapy in the past, that he was 
recommended Lamisil for prophylaxis, and that he was 
prescribed Sporanox; however, the Board observes that the 
veteran is not currently on any systemic therapy and that he 
has not been on any systemic therapy since March 2003.  In 
this regard, the Board observes that in a claim for an 
increased rating it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994); see also Powell v. West, 13 Vet. App. 31, 35 
(1999).  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of a higher 
evaluation for the veteran's skin disability under the 
regulations in effect since August 30, 2002.  However, after 
review, the Board finds that no other diagnostic code 
provides for a compensable disability rating for his skin 
disorder.  

Furthermore, the Board has considered whether the veteran's 
skin disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, supra.  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of zero 
percent for the veteran's trichophytosis pedis.






ORDER

A disability rating in excess of 30 percent for the residuals 
of a meniscectomy of the left knee is denied.

A compensable rating for trichophytosis pedis is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


